Citation Nr: 1823965	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-28 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1969.  He received the Bronze Star, among other awards, for his service in Vietnam from January 1968 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the VA Regional Office (RO) in San Diego, California.  While it appears that the Veteran initially requested a hearing before the Board, in December 2014, he withdrew that request.

This case was previously before the Board in August 2016 at which time it was remanded for additional development.  At that time, the Board remanded three issues, entitlement to service connection for a heart disability, residuals of a cerebrovascular accident, and residuals of a TBI.  Subsequently, by rating decision dated in April 2017, service connection for a heart disability and residuals of a cerebrovascular accident was granted.  As such, the heart and cerebrovascular issues are no longer on appeal.  

Significantly, the claims file includes an October 2016 supplemental statement of the case (SSOC) pertaining to the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  The October 2016 SSOC noted that the Board had remanded the TDIU issue in August 2016 for additional development, to include referring the TDIU claim to the Director of Compensation and Pension Service for a determination as to whether a TDIU on an extraschedular basis is warranted and for readjudication of the appeal.  However, the August 2016 Board remand does not address a TDIU at all.  Furthermore, there is no indication in the claims file that the Veteran is currently unemployed nor have there been any allegations that the Veteran's service-connected disabilities affect the Veteran's employability.  As such, the Board declines to take jurisdiction of this issue.


FINDING OF FACT

The available medical evidence does not demonstrate that the Veteran has, or at any pertinent point during the current appeal period has had, residuals of a TBI and any brain condition has been related to his already service-connected residuals of a cerebrovascular accident.



CONCLUSION OF LAW

Service connection for residuals of a TBI is not warranted.  38 U.S.C. §§ 1110, 1111, 1131, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The duty to notify has been met.  See June 2013 Veterans Claims Assistance Act letter.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His pertinent service treatment records are of record and private treatment records have been obtained.  The Veteran has been provided an appropriate VA examination, which is found to be adequate for rating purposes.  The Veteran has not challenged the adequacy of the examination of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Furthermore, the Board finds that there was substantial compliance with the August 2016 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  In particular, in August 2016, the Board directed that private treatment records be obtained and such records were associated with the claims file later that month.  Accordingly, the Board finds that there has been substantial compliance with the August 2016 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310  to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III.  Analysis

The Veteran contends that he has residuals of a TBI which are related to his military service.  Specifically, the Veteran contends that such is secondary to his service-connected residuals of a cerebrovascular accident .  During a March 2017 VA examination, the Veteran reported that he lost consciousness during a cerebrovascular accident in 2010 and, since then, has experienced residuals of a TBI.  He submitted a claim for service connection for a TBI in February 2013.

In connection with this claim, the Veteran was afforded a VA TBI examination in March 2017.  Significantly, this examination is negative for a TBI.  The examiner noted that service and post-service treatment records were negative for a head injury.  Instead, the Veteran had a heart attack in 2010 with a secondary stroke and the examiner suggested that any brain condition was the result of his 2010 cerebrovascular accident, for which the Veteran is already service connected.

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  The existence of a current disability is the cornerstone of a claim for VA disability compensation; consequently, failure to establish a current disability results in the denial of a claim.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Specifically, a claimant must have a disability in order to be considered for service connection.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

In the absence of competent medical evidence of residuals of a TBI, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107(b).


ORDER

Service connection for residuals of a TBI is denied.  



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


